TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00431-CR


Roy Alton Edmondson Jr., Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 4977, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



O R D E R
PER CURIAM
The record in this case was due July 7, 2004.  Appellant's attorney of record on
appeal, Mr. Richard T. Miller, has filed a motion to withdraw.  The motion states that appellant is
indigent.  The motion to withdraw is dismissed.
The time for filing the appellate record is extended to September 17, 2004.  The
district court is ordered to determine whether appellant is presently indigent.  If necessary, the
court shall conduct a hearing pursuant to Texas Rule of Appellate Procedure 20.2 at which
appellant will be represented by Mr. Richard T. Miller.  If the court finds that appellant is
indigent, it shall order the preparation of the clerk's and reporter's records at no cost to appellant
and appoint counsel to represent appellant on appeal.  Copies of all findings, conclusions, and
orders, and a transcription of the reporter's notes if a hearing is held, shall be forwarded to this
Court no later than September 17, 2004.
It is ordered August 16, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish